DETAILED ACTION

Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claim(s) 1-2, 4-5, 7, 10-15, 19, 21, 23-24, 27, 30-32, 34-35 and 37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SAKARIYA et al (US 2018/0211582).
	As to claim 1, SAKARIYA teaches a display device (see fig. 1A) comprising: 
a two-dimensional (2-D) array of micro-light emitting diodes (micro-LEDs) in a display area ([0056] LED 101 to emit light, fig. 1A, [0052] the LEDs may be micro LEDs); and 
a micro-LED driver backplane (microdriver carrier substrate 162, fig. 1B) aligned with and bonded to the 2-D array of micro-LEDs (micro LED carrier substrates, fig. 1B, [0060]), 
the micro-LED driver backplane comprising a 2-D array of sub-arrays (fig. 2 illustrates sub-arrays of microdrivers, [0063]),
 wherein each sub-array of the 2-D array of sub-arrays comprises:
 drive circuits (microdriver 210, fig. 2) configured to generate pulse-width modulated (PWM) drive signals to drive a set of micro-LEDs of the 2-D array of micro-LEDs ([0058] display panel 112 may include a matrix of pixels… one or more 
a local periphery circuit for controlling the drive circuits, the local periphery circuit within the display area and including at least one of a buffer, a repeater, a clock gating circuit for gating an input clock signal to the sub-array, or a sub-array decoder for selecting the sub-array ([0066]-[0069],  microdrivers include two or more microdriver slices 570 at the periphery of the display elements controlled by the microdriver. A microdrver slices 570, as a local periphery circuit comprises a register 530, buffering data signal for its display elements, a repeater to output a pwm clock, a counter 532 as a clock gating circuit and a circuit to act as a sub-array decoder to latch the pixel values on the data line 772 for the corresponding sub-array, figs. 4 and 5). 

As to claim 2, SAKARIYA teaches the display device, wherein each sub-array of the 2-D array of sub-arrays comprises an array of macro-pixels (pixels each macro-pixel of the array of macro-pixels comprising a contiguous 2-D array of bitcells (register 430, 530) storing display data bits for driving a subset of micro-LEDs of the set of micro-LEDs ([0069] register 530 may be a vector register, e.g., such that each element of vector stores the data signal for its particular display element). 
As to claim 4, SAKARIYA teaches the display device, wherein each macro-pixel of the array of macro-pixels further comprises: a respective current driver for each micro-LED in the subset of micro-LEDs, the respective current driver configured to provide a drive current to the micro-LED ([0068] comparator may cause a switch to activate a current source 436 to cause the display element (e.g., LED 401) to illuminate accordingly. A current source (e.g., adjusted via an input, such as, but not limited to a reference voltage (Vref)) may provide current to operate a display element (e.g., LED) at its optimum current); a comparator configured to compare, for each micro-LED in the subset of micro-LEDs, the display data bits for driving the micro-LED with a counter value ([0068] comparator may compare a data signal from the register 430 to a number of pulses from an emission clock counted by counter 432 to cause an emission by display element (e.g., LED 401)); and a respective PWM latch for each micro-LED in the subset of micro-LEDs, the respective PWM latch configured to generate, based on an output for the micro-LED generated by the comparator, a PWM control signal for modulating the drive current of the respective current driver for the micro-LED to generate a respective PWM drive signal of the PWM drive signals ([0065] microdriver(s): latch the (e.g., pixel) values on 

As to claim 5, SAKARIYA teaches the display device, wherein the respective current drivers for two or more micro-LEDs in the subset of micro-LEDs are arranged contiguously in a region of the macro-pixel, the region separated from regions of the macro-pixel for other circuits by a transition region (see current source 436 and micro LED 401 in fig. 4 in view of fig. 5). 
As to claim 7, SAKARIYA teaches the display device, wherein the respective PWM latches for two or more micro-LEDs in the subset of micro-LEDs are arranged contiguously in a region of the macro-pixel ([0065] microdriver(s): latch the (e.g., pixel) values on the data 772 routing, for example, coming from column drivers; and/or use the data clock 774 signal, which may come from the row drivers, to count the number of emission (e.g., gray scale) clock 780 pulses (e.g., emission clock cycles) up to the received pixel value for each subpixel, for example, to control each display element's (e.g., LED's) luminance as a function of gray code (e.g., by a pulse width modulation method), figs. 4 and 5). 

As to claim 10, SAKARIYA teaches the display device, wherein each macro-pixel of the array of macro-pixels further comprises a respective input/output circuit configured to read display data bits stored in each row or column of the contiguous 2-D array of bitcells ([0065] microdriver(s): latch the (e.g., pixel) values on the data 772 routing, for example, coming from column drivers; and/or use the data clock 774 signal, which may come from the row drivers, to count the number of emission (e.g., gray scale) clock 780 pulses (e.g., emission clock cycles) up to the received pixel value for each subpixel, for example, to control each display element's (e.g., LED's) luminance as a function of gray code (e.g., by a pulse width modulation method), figs. 4 and 5, [0077] the first microdriver 611 (e.g. top microdriver) includes a first data register 430, 530 (see FIGS. 4-5) in its corresponding first slice 670B (slice 1) to store first control bits and first pixel bits from a first data 772 input and a first data clock 774 input). 

As to claim 11, SAKARIYA teaches the display device , wherein the contiguous 2-D array of bitcells includes at least 6 bitcells for each micro-LED of the subset of micro-LEDs ([0065] latch the (e.g., pixel) values on the data 772 routing, for example, coming from column drivers; and/or use the data clock 774 signal, which may come from the row drivers, to count the number of emission (e.g., gray scale) clock 780 pulses (e.g., emission clock cycles)). 


As to claim 12, SAKARIYA teaches the display device, wherein the subset of micro-LEDs includes 8 or more micro-LEDs ([0058] although the depicted microdrivers include ten display elements, the disclosure is not so limited and a microdriver may drive one display element or any plurality of display elements). 

As to claim 13, SAKARIYA teaches the display device, wherein a plurality of sub-arrays in the 2-D array of sub-arrays is included in a slice of the micro-LED driver backplane, the slice comprising a slice periphery circuit for controlling the plurality of sub-arrays ([0066]-[0069],  microdrivers include two or more microdriver slices 570 at the periphery of the display elements controlled by the microdriver. A microdrver slices 570, as a local periphery circuit comprises a register 530, buffering data signal for its display elements, a repeater to output a pwm clock, a counter 532 as a clock gating circuit and a circuit to act as a sub-array decoder to latch the pixel values on the data line 772 for the corresponding sub-array, figs. 4 and 5). 

As to claim 14, SAKARIYA teaches the display device, wherein the slice periphery circuit comprises at least one of a counter or a look-up table for gamma correction (counter 532, fig. 5). 

As to claim 15, SAKARIYA teaches the display device, wherein the micro-LED driver backplane includes a periphery circuit outside of the 2-D array of sub-arrays (row driver 306 and column driver 304, fig. 3). 
As to claim 19, SAKARIYA teaches the display device, wherein the periphery circuit is configurable to send a control signal to the clock gating circuit for gating the input clock signal to the sub-array to disable the drive circuits configured to generate the PWM drive signals ([0066]-[0069] a counter 532 as a clock gating circuit and a circuit to act as a sub-array decoder to latch the pixel values on the data line 772 for the corresponding sub-array, figs. 4 and 5). 


As to claim 21, SAKARIYA teaches a micro-light emitting diode (micro-LED) display backplane comprising a plurality of macro-pixels (micropixel arrays, fig. 1B), each macro-pixel of the plurality of macro-pixels comprising: 
a contiguous two-dimensional (2-D) array of bitcells storing display data bits for driving a set of micro-LEDs of a 2-D array of micro-LEDs ([0067] a microdriver slice 570 may include on or more components of unit cells; microdriver substrate as seen in figs. 1B and 4); and 
drive circuits configured to generate, based on the display data bits stored in the contiguous 2-D array of bitcells, pulse-width modulated (PWM) drive signals for driving the set of micro-LEDs of the 2-D array of micro-LEDs (figs. 4 and 5, [0067]-[0069] a unit cell 400 of a microdriver is configured to use digital data stored in a register 430 and the counter 432 to generate a PWM signal to drive the display element 401 as indicated by the value in the register).


As to claim 23, SAKARIYA teaches the micro-LED display backplane, wherein each macro-pixel of the plurality of macro-pixels further comprises: a respective current driver for each micro-LED in the set of micro-LEDs, the respective current driver configured to provide a drive current to the micro-LED ([0068] comparator may cause a switch to activate a current source 436 to cause the display element (e.g., LED 401) to illuminate accordingly. A current source (e.g., adjusted via an input, such as, but not limited to a reference voltage (Vref)) may provide current to operate a display element (e.g., LED) at its optimum current); a comparator configured to compare, for each micro-LED in the set of micro-LEDs, the display data bits for driving the micro-LED with a counter value ([0068] comparator may compare a data signal from the register 430 to a number of pulses from an emission clock counted by counter 432 to cause an emission by display element (e.g., LED 401)); and a respective PWM latch for each micro-LED in the set of micro-LEDs, the respective PWM latch configured to generate, based on an output for the micro-LED generated by the comparator, a PWM control signal for modulating the drive current of the respective current driver for the micro-LED to generate a respective PWM drive signal of the PWM drive signals ([0065] microdriver(s): latch the (e.g., pixel) values on the data 772 routing, for example, coming from column drivers; and/or use the data clock 774 signal, which may come from the row drivers, to count the number of emission (e.g., gray scale) clock 780 pulses (e.g., emission clock cycles) up to the received pixel value for each subpixel, for example, to control each display 

As to claim 24, SAKARIYA teaches the micro-LED display backplane, wherein the respective current drivers for two or more micro-LEDs in the set of micro-LEDs are arranged contiguously in a region of the macro-pixel separated from regions of the macro-pixel for other circuits by a transition region (see current source 436 and micro LED 401 in fig. 4 in view of fig. 5). 

As to claim 27, SAKARIYA teaches the micro-LED display backplane, wherein the respective PWM latches for two or more micro-LEDs in the set of micro-LEDs are arranged contiguously in a region of the macro-pixel ([0065] microdriver(s): latch the (e.g., pixel) values on the data 772 routing, for example, coming from column drivers; and/or use the data clock 774 signal, which may come from the row drivers, to count the number of emission (e.g., gray scale) clock 780 pulses (e.g., emission clock cycles) up to the received pixel value for each subpixel, for example, to control each display element's (e.g., LED's) luminance as a function of gray code (e.g., by a pulse width modulation method), figs. 4 and 5).

As to claim 30, SAKARIYA teaches the micro-LED display backplane, wherein each macro-pixel of the plurality of macro-pixels further comprises a respective input/output circuit configured to read display data bits stored in each row or column of the contiguous 2-D array of bitcells ([0065] microdriver(s): latch the (e.g., 

As to claim 31, SAKARIYA teaches the micro-LED display backplane of claim 21, wherein the contiguous 2-D array of bitcells includes at least 6 bitcells for each micro-LED of the set of micro-LEDs ([0065] latch the (e.g., pixel) values on the data 772 routing, for example, coming from column drivers; and/or use the data clock 774 signal, which may come from the row drivers, to count the number of emission (e.g., gray scale) clock 780 pulses (e.g., emission clock cycles)). 

As to claim 32, SAKARIYA teaches the micro-LED display backplane, wherein the set of micro-LEDs includes 8 or more micro-LEDs ([0058] although the depicted microdrivers include ten display elements, the disclosure is not so limited and a microdriver may drive one display element or any plurality of display elements).  

the micro-LED display backplane, wherein the plurality of macro-pixels is grouped into a plurality of sub-arrays (registers 530, fig. 5), each sub-array of the plurality of sub-arrays including a set of macro-pixels (pixels 538, fig.5) and a local periphery circuit next to the set of macro-pixels (for example., counter 532, fig. 5). 

As to claim 35, SAKARIYA teaches the micro-LED display backplane, wherein the local periphery circuit comprises at least one of a buffer, a repeater, a clock gating circuit for gating an input clock signal to the sub-array, or a sub-array decoder for selecting the sub-array ([0066]-[0069],  microdrivers include two or more microdriver slices 570 at the periphery of the display elements controlled by the microdriver. A microdrver slices 570, as a local periphery circuit comprises a register 530, buffering data signal for its display elements, a repeater to output a pwm clock, a counter 532 as a clock gating circuit and a circuit to act as a sub-array decoder to latch the pixel values on the data line 772 for the corresponding sub-array, figs. 4 and 5).  

As to claim 37, SAKARIYA teaches the micro-LED display backplane, wherein the plurality of sub-arrays is grouped into a plurality of slices, each slice of the plurality of slices including a set of sub-arrays and a slice periphery circuit next to the set of sub-arrays ([0066]-[0069],  microdrivers include two or more microdriver slices 570 at the periphery of the display elements controlled by the microdriver. A microdrver slices 570, as a local periphery circuit comprises a register 530, buffering data signal for its display elements, a repeater to output a pwm clock, a counter 532 as .  


Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim 20 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over SAKARIYA et al (US 2018/0211582) in view of Goward (US 10,804,207).
As to claim 20, SAKARIYA does not teach wherein a pitch of the 2-D array of micro-LEDs is equal to or less than 2µm.
However, Goward teaches the display device, wherein a pitch of the 2-D array of micro-LEDs is equal to or less than 2µm (col. 6, lines 47-48: the pitch or spacing between micro-LEDs is on the order of 0.1-10 µm).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to include in SAKARIYA, wherein a pitch of the 2-D array of micro-LEDs is equal to or less than 2µm, as suggested by Goward in order to provide a light-weight and compact display device that can improve operability and reduce cost.


However, Goward teaches the micro-LED display backplane, wherein a pitch of the set of micro-LEDs is equal to or less than 2µm (col. 6, lines 47-48: the pitch or spacing between micro-LEDs is on the order of 0.1-10 µm).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to include in SAKARIYA, wherein a pitch of the 2-D array of micro-LEDs is equal to or less than 2µm, as suggested by Goward in order to provide a light-weight and compact display device that can improve operability and reduce cost.

Allowable Subject Matter
5.	Claims 3, 6, 8-9, 16-18, 22, 25-26, 28-29, 36 and 38-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEN W BOGALE whose telephone number is (571)270-1579. The examiner can normally be reached M-F 10:AM-6:PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMEN W BOGALE/            Examiner, Art Unit 2628            

/NITIN PATEL/           Supervisory Patent Examiner, Art Unit 2628